Citation Nr: 1414694	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to April 1954.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

He requested and was scheduled for a hearing before an Acting Veterans Law Judge at the RO in February 2014.  He failed to appear for the hearing, however, and has not provided any good-cause explanation for his absence or requested to have the hearing rescheduled.  According to 38 C.F.R. § 20.704(d) (2013), when this occurs, the case will be processed as though the request for a hearing was withdrawn.  

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to excessive noise levels in service.

2.  He alleges hearing loss since service and has provided corroborating information from an acquaintance suggesting the Veteran did not appear to hear well after separating from service.

3.  A March 2010 VA examiner indicated that she could not opine regarding the origins of the Veteran's hearing loss without resorting to speculation because there was both in-service noise exposure and post-service occupational noise exposure.

4.  In a July 2011 report, a private audiologist opined that the Veteran's bilateral sensorineural hearing loss was at least as likely as not related to his service; she based her opinion on a review of the service treatment records (STRs) and on a personal interview of the Veteran.

5.  The evidence therefore is at least in relative equipoise as to whether the Veteran's currently-diagnosed bilateral sensorineural hearing loss incepted during his service or is the result of the exposure to excessive noise levels during his service and consequent injury (i.e., acoustic trauma).


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral sensorineural hearing loss is the result of injury (acoustic trauma) incurred during his service.  38 U.S.C.A. §§ 1110, 5017 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


ORDER

The claim of entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


